647 F.2d 11
Pablo LANGAMAN, Jr., Plaintiff-Appellant,v.ASSOCIATES FINANCIAL SERVICES COMPANY OF HAWAII, INC.,Defendant-Appellee.
No. 77-2403.
United States Court of Appeals,Ninth Circuit.
May 15, 1981.

Appeal from the United States District Court for the District of Hawaii; Dick yin Wong, J.
Richard S. Kanter and John Harris Paer, Honolulu, Hawaii, for plaintiff-appellant.
Anne L. Williams, Honolulu, Hawaii, for defendant-appellee.
ORDER ON REHEARING
Before CHAMBERS, WALLACE and ANDERSON, Circuit Judges.


1
We granted a rehearing to permit further briefing on the issue of the dating of the insurance authorization form.  Briefs have been received from the parties and a review of them and of the record indicates that there was substantial compliance, with respect to the dating requirements of Regulation Z, in this case.  We reaffirm our position stated in our order affirming. 616 F.2d 1164.


2
The appellee's motion to strike a letter submitted by counsel for appellant is denied.